Citation Nr: 1044061	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-03 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE


Entitlement to an initial evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from September 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In August 2010, the Veteran testified at a travel board hearing 
at the RO.  A transcript of the hearing has been associated with 
the claims file.

The issue of entitlement to service connection for 
coronary artery disease, to include as secondary to Agent 
Orange exposure, has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's most recent VA examination for PTSD was conducted 
in June 2007.  In statements and testimony in support of his 
claim, the Veteran alleges that the manifestations of PTSD are 
more severe than noted upon VA examination in June 2007.   In 
particular, the Veteran alleges that his symptoms include memory 
loss.  The veteran is entitled to a new VA examination where 
there is evidence, including his statements, that the condition 
has worsened since the last examination. Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, it appears that some relevant treatment records are 
outstanding.  The Veteran testified that he has received 
treatment at the Bedford VA Medical Center and the Lowell Vet 
Center.  On remand, the AMC/ RO should obtain any outstanding 
records from those facilities.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA 
examination to ascertain the current severity 
of PTSD.  The claims file should be provided 
the examiner's review in conjunction with the 
examination, and the examiner should indicate 
that the claims file was reviewed.  The 
examiner is asked to report a Global 
Assessment of Functioning (GAF) score.  Any 
tests that are deemed necessary should be 
conducted. 

2.  The AMC/ RO should obtain any outstanding 
records from the VAMC in Bedford and the 
Lowell Vet Center and should associate the 
records with the claims file.  The Veteran 
should be informed of the status of any 
records requests.

3.  Following the completion of the requested 
actions, the Veteran's claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and should 
have an applicable opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



